Citation Nr: 1016020	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from October 1953 to September 
1955 and from October 1961 to August 1962.  

By rating action in March 2004, the RO denied, in part, 
service connection for PTSD.  The Veteran did not perfect an 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 decision by the RO which, 
in part, found that new and material evidence had not been 
received to reopen the claim for PTSD.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Service connection for PTSD was finally denied by an 
unappealed rating decision by the RO in March 2004.  

2.  The additional evidence received since the March 2004 
rating decision, which is presumed credible, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

3.  The Veteran did not engaged in combat with the enemy 
during military service.  

4.  Credible supporting evidence of an in-service stressor 
sufficient to support a diagnosis of PTSD has not been 
demonstrated.  

5.  The Veteran does not have PTSD as a result of military 
service.  




CONCLUSION OF LAW

1.  The March 2004 RO decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2009); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been received sufficient to 
reopen the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 3.159, 20.1105 (2009).  

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in February and March 2008, fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the claim of service 
connection for PTSD, the Board concludes that an examination 
is not needed because there is no credible evidence 
establishing an in-service event, injury or disease to which 
any claimed PTSD may be linked, and no competent evidence 
that any claimed disability may be related to the Veteran's 
military service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  
38 C.F.R. § 3.304(f).  

Finality

Before reaching the merits of the Veteran's claim, the Board 
must first rule on the matter of reopening of the claim of 
service connection for PTSD.  That is, the Board has a 
jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for PTSD was finally 
denied by the RO in March 2004.  There was no appeal of that 
rating decision, and it became final.  Therefore, the laws 
and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current issue on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence of record at the time of the March 2004 rating 
decision which denied service connection for PTSD included 
the Veteran's service treatment records, civil service 
employment health records, private medical records from 1952 
to 2003, VA medical records from 2006, and a February 2004 VA 
psychiatric examination report.  

The Veteran's service treatment records, civil service health 
records, and private and VA outpatient records did not show 
any complaints, treatment, abnormalities, or diagnosis 
referable to any psychiatric problems in service or 
subsequent thereto.  Particularly, the Veteran's psychiatric 
status on his service separation examination in September 
1955 was normal, and on Reports of Medical History for 
reenlistment in September 1961, and for separation in June 
1962, the Veteran specifically denied any trouble sleeping, 
nightmares, depression or excessive worry, loss of memory or 
nervous trouble of any sort, and no pertinent abnormalities 
were noted on examinations at those times.  

The civil service, private, and VA medical records showed 
treatment for various maladies on numerous occasions from 
1952 to 2006.  However, none of the reports showed any 
complaints, findings, or diagnosis of PTSD or any other 
psychiatric disorder.  

The February 2004 VA psychiatric examination report includes 
a self-described history of the Veteran's military service in 
Korea and of his experiences when he worked as a civil 
servant in Vietnam.  The diagnosis was PTSD.  

By rating action in March 2004, the RO denied service 
connection for PTSD on the basis that the Veteran was not 
shown to have served in combat or that he was exposed to any 
traumatic stressors in service, and that he did not provide 
any specific information or evidence which could be used to 
attempt to substantiate his alleged stressors.  The Veteran 
filed a notice of disagreement, and an SOC was promulgated in 
January 2006.  However, the Veteran notified VA by letter 
dated in March 2006, that he wished to withdraw his appeal.  

The evidence added to the record since the March 2004 rating 
action included numerous VA and private medical records from 
1995 to 2007, including some duplicates reports, and several 
letters from the Veteran in which he provided a history of 
traumatic experiences related to his service in Korea.  

Initially, it should be noted that the evidence received 
subsequent to March 2004, is presumed credible for the 
purposes of reopening the Veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

In this case, the basis for the prior denial of the claim for 
PTSD in March 2004, was that the Veteran's alleged stressors 
occurred when he worked as a civilian in Vietnam, and that he 
did not provide any stressor information related to his 
military service.  The evidence received since that decision 
includes several statements from the Veteran regarding the 
stressors that he allegedly experienced during his military 
service in Korea.  

The Veteran's stressor statements, presumed credible for this 
purpose, are new and material, and provide additional 
probative information which could potentially substantiate 
the claim.  38 C.F.R. § 3.156.  Having decided that the 
Veteran's stressor statements are new and material, the claim 
will be reopened solely on the basis of this evidence.  

Having determined that the Veteran's claim for PTSD is 
reopened, the Board must next determine if it will be 
prejudicial to the Veteran if the Board addresses the merits 
of the claim.  As indicated above, the Veteran was notified 
of VA's duty to assist him in obtaining evidence, of what 
evidence was required to sustain his claim, and what evidence 
has already been obtained.  The Veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which had its onset in service, and why 
the current evidence was insufficient to award the benefits 
sought.  The Veteran's service treatment records and all VA 
and private medical records identified by him have been 
obtained and associated with the claims file.  Based on a 
review of the claims file, the Board finds that VA's duty to 
assist and notify the Veteran has been completed, and that he 
will not be prejudiced by the Board proceeding to review the 
issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Merits Discussion

As indicated above, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed, in-
service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

The service personnel records showed that the Veteran served 
in Korea from May 1, 1954 to August 29, 1955.  He was 
assigned to the 21st Chemical Company (21st Cml Co) (Decon) 
from May 6, to November 30, 1954; with the 92nd Cml Co from 
December 1, 1954 to May 1955, and with the 8216th AU from May 
28, to August 26, 1955.  The service records do not show that 
the Veteran served in combat, participated in any specific 
campaigns, or received any awards for valor or decorations 
denoting combat action.  

In this case, the Veteran contends that he experienced 
several traumatic events while serving in Korea that have 
continued to haunt him since service.  In a stressor 
statement, received in April 2008, the Veteran reported that 
he had to inject himself with an antidote for nerve gas 
exposure to keep from dying, and that he observed soldiers 
destroying villages using flame throwers, and smelled the 
stench of burning flesh.  In his notice of disagreement, 
received in July 2008, the Veteran reported that he had 
recurring nightmares about the soldiers he had to 
decontaminate after they were burned by chemical exposure.  
In his substantive appeal, received in February 2009, the 
Veteran asserted that he sought psychiatric help and was 
diagnosed with "shell shock" when he first came home from 
Korea.  In a statement received in April 2009, the Veteran 
reported that he dealt with dead bodies on a daily basis and 
went on search and recovery missions to reclaim the bodies of 
soldiers killed in action.  

Initially, the Board notes that the Veteran's description of 
his alleged traumatic experiences are imprecise as to dates 
and places, making it essentially impossible to verify 
through official records.  Further, some are not of a nature 
that one would rationally associate with a chemical company 
following the signing of the armistice in July 1953, or at 
any time, (search and recovery missions, destroying villages 
with flame throwers and apparently killing their 
inhabitants).  Moreover, the Board notes that while the 
Veteran reported that one of his traumatic experiences was 
injecting himself with an antidote to nerve gas to save his 
life, there is nothing in the service treatment records to 
suggest that he was exposed to any such agent.  The Veteran 
stated that he feared for his life and the possible residual 
effects of his exposure, and that he had to carry out 
emergency procedures to inject himself.  If that were the 
case, it seems reasonable to expect that as a trained 
decontamination specialist, the Veteran would have reported 
his exposure, or at the very least, sought follow-up 
treatment.  However, his service records are completely 
silent for any reported exposure or treatment.  Moreover, the 
Veteran reported the date of the alleged incident was in 
March 1954, several weeks prior to his arrival in Korea.  

Furthermore, the Board notes that while the Veteran now 
contends that he has had trouble sleeping, nightmares, and 
intrusive memories of his traumatic experiences since 
service, and that he was treated for, and diagnosed with 
"shell shock" shortly after he returned home from Korea, he 
never mentioned any such problems during service, on his 
original claim for VA compensation in June 1997, or when 
examined by VA in November 1997.  

Likewise, not only were the Veteran's treatment records for 
both periods of service negative for any signs or symptoms of 
a psychiatric disorder, but he specifically denied any 
history of nightmares, trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort at the time 
of his service reenlistment in September 1961, and at the 
time of his separation examination in June 1962.  In 
addition, the Veteran specifically denied any history or 
treatment for nervous or emotional problems on civil service 
employment examinations in September 1955, June 1965, August 
1967, and August 1970.  While the evidentiary record includes 
numerous civil service medical records showing treatment for 
various maladies from 1952 to 1985, there is not a single 
complaint or finding referable to any psychiatric problems.  

When initially examined by VA psychiatric services in 
February 2004, the Veteran did not describe any particular 
traumatic event or incident that he experienced in Korea, and 
said that he was troubled by his experiences in Vietnam.  He 
minimized his experiences on active duty indicating that the 
two most traumatic events that he experienced in Korea was 
simply being lonely; because he was reportedly the only 
person in his training unit to be sent to Korea, and not 
being allowed to come home for his mother's funeral.  Then in 
his substantive appeal, the Veteran stated that not being 
allowed to attend his mother's funeral was "more stressful 
than anything to me."  The Veteran also previously reported 
that he never sought any psychiatric treatment prior to his 
VA examination in 2004.  However, in his substantive appeal, 
he stated that he was treated by a private doctor for 
psychiatric problems when he came home from Korea, and that 
he was diagnosed with "shell shock."  

That the Veteran would reportedly experience intrusive 
thoughts and recurring nightmares about his alleged traumatic 
experiences in Korea since his discharge in 1955, but 
specifically deny any history of psychiatric problems or 
treatment on numerous occasions until some 48 years after 
service separation is so contradictory as to render the 
Veteran's accounts to be deemed unreliable.  Likewise, the 
evolving nature of his reported stressors further undermine 
the Veteran's credibility. 

Given the foregoing, the Board finds that the Veteran is not 
a credible historian, and therefore, his assertions 
concerning his alleged stressors in service and his 
longstanding psychiatric problems are of no probative value.  
Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (it was proper to consider the 
Veteran's entire medical history, including a lengthy period 
of absence of complaints).  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the claim 
consists of diagnosis of PTSD offered by a VA examiner in 
February 2004, and the Veteran's assertions that he was 
exposed to numerous stressors in Korea and Vietnam.  However, 
the diagnosis was based primarily on the Veteran's self-
described history of events when he worked as a civilian in 
Vietnam, and not on any independently verifiable evidence of 
a stressor during his military service.  Although the Veteran 
made a vague reference to his service in Korea, his 
description of stressors involved traumatic experiences when 
he worked in Vietnam as a civilian.  The VA examiner 
indicated that it was difficult to elicit any specific 
examples of the Veteran's traumatic events, and noted that 
while he reported there was a lot of killing going on, it was 
not clear that the Veteran actually witnessed any of it.  The 
examiner concluded that, "giving the [Veteran] the benefit 
of the doubt that he experienced traumatic combat 
experiences," he met the criteria for the diagnosis of PTSD.  

To the extent that the examiner concluded that the Veteran 
had PTSD due to combat, the opinion was based on an oral 
history as provided by the Veteran, and is otherwise lacking 
in a factual basis so as to outweigh the information in the 
Veteran's service records and the service documents.  See 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997); West v. Brown, 
7 Vet. App. 70, 77 (1994); see also M21-1MR, Part 
III.iv.4.H.29.i.  Based on the current evidence of record, 
the Board finds that the diagnosis of PTSD was based on the 
Veteran's self-described history and is of little probative 
value in establishing the existence of the claimed stressors 
in this case.  

As discussed above, the service personnel records do not show 
that the Veteran participated in combat or that he received 
any commendations or awards denoting valor.  In short, the 
Board finds that evidence supporting the Veteran's assertion 
of combat status or circumstances has not been shown.  

As it is not shown the Veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998).  This has not 
occurred.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the Veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions that 
alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between punitive stressful events recounted by a 
Veteran and the onset of alleged PTSD.  Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  Similarly, the Veteran's lay testimony regarding his 
claimed stressors is insufficient, standing alone, to 
establish service-connection.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).   

While the Veteran believes that he has PTSD which is related 
to service, as a layperson, he is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  As there 
is no medical evidence of a diagnosis of PTSD based on any 
independently verifiable in-service stressor, service 
connection for PTSD is denied.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


